DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 10/9/2020 has been entered. Claims 1, 7, 9, 11, 13-14 and 16 are amended. Claims 1-11, 13-18 and 20 are pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because of the new ground of rejection based on new reference applied (Doering US 2009/0126115).

Applicant's arguments with respect to claim 11 have been fully considered but they are not persuasive.
Applicant argues in the 2nd paragraph of page 10 that Lamotte fails to teach or suggest transmitting a safety query challenge from a second microcontroller of the control device via a first microcontroller of the control device to the user interface microcontroller as required by amended independent claim 11. The examiner respectfully disagrees. Lamotte teaches wireless communication utilizing Bluetooth communication to allow remote communication between a user interface device (smart phone) and a microcontroller (12, see Para. 9 and 46). Bluetooth communication between devices is established based on transmitting a query. Therefore, based on use of Bluetooth communication, Lamotte teaches transmitting a safety query challenge from a microcontroller to the user interface microcontroller.
Applicant next argues that there is no teaching or suggestion in Lamotte of a control device that includes first and second microcontrollers. The examiner explained in the rejection of claim 2 that 
Applicant next argues Lamotte fails to teach providing an answer in response to the safety querty challenge, and checking the answer to authenticate a command. The examiner respectfully disagrees. Lamotte clearly teaches providing an answer (via identifier from user interface device, Para. 24-28), and that commands from the user interface (smart phone) are accepted only when the answer (identifier) matches (Para. 11-12).

Applicant’s arguments with respect to amended claim 16 is persuasive.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruch (US 2016/0328958), and further in view of Doering (US 2009/0126115).
Regarding claims 1, Ruch discloses an operating table (10, Para. 28) and method comprising: 
a patient support surface (operating table 10, Para. 28) which comprises a component which can be moved by an actuator (via adjustment mechanism to adjust segments or column 14, Para. 29); 
a user interface via which a user can input a command for moving the component to a user interface microcontroller (via pedal switch 50 to send user inputs to an inherent controller to process user inputs and generate control commands based on the user inputs, Para. 28, 31 and 40); and
a control device which is configured to query data of the user interface microcontroller, to authenticate it and, upon a successful authentication, to control the actuator in order to move the component in accordance with the command of the user (via the operating table 10 may recognize the paired operating state, e.g., the correspondence between the preset device address and the remote 
Ruch fails to disclose the user interface can input a first signal to activate an energy supply to the user interface microcontroller.
Doering teaches a user interface configured to input a signal to activate an energy supply to a user interface to reduce power consumption until the user is ready (Para. 22, 23, 58 and 59; and Fig. 2).
From the teachings of Doering, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ruch to include the user interface can input a first signal to activate an energy supply to the user interface microcontroller in order to selectively energize the user interface microcontroller when the user is ready, thereby reduce power consumption.
Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruch in view of Doering, and further in view of Lamotte (US 2015/0334221).
Regarding claims 2, Ruch discloses the control device comprises a first microcontroller, the first microcontroller is configured to communicate with the user interface microcontroller (via inherent controller in the operating table 10 may execute the control command "BACK UPWARD" (S1) from pedal switch 50, whereby the segment 20 of the patient support may be pivoted upward, Para. 37-38), but fails to disclose the control device comprises a second microcontroller, wherein the second microcontroller is configured to communicate with the first microcontroller, but not to communicate directly with the user interface microcontroller.
MPEP 2144.04 section VI states that duplication of parts and rearrangement of parts is considered obvious to one of ordinary skill in the arts.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ruch and Doering to include the control device comprises a second microcontroller, wherein the second microcontroller is configured to communicate with the first microcontroller, but not to communicate directly with the user interface microcontroller in order provide a microcontroller for authentication purposes only as mere duplication of parts and rearrangement of parts have no patentable significance unless a new and unexpected result is produced.
Regarding claims 3, Ruch fails to disclose the second microcontroller is configured to transmit a safety query challenge via the first microcontroller to the user interface microcontroller; wherein the user interface microcontroller is configured to provide an answer in response to the safety query challenge; and wherein the first microcontroller is configured to receive the answer from the user interface microcontroller, and to forward the answer to the second microcontroller.
Lamotte teaches a device can be configured to include a microcontroller to authenticate query messages from a second device (see Abstract, Para. 10-12 and 28). Lamotte further teaches wireless communication utilizing Bluetooth communication to allow remote communication between a user interface device (smart phone) and a microcontroller (12, see Para. 9 and 46). Bluetooth communication between devices is established based on transmitting a query.
From the teachings of Lamotte, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ruch to include the second microcontroller is configured to transmit a safety query challenge via the first microcontroller to the user interface microcontroller; wherein the user interface microcontroller is configured to provide an answer in response to the safety query challenge; and wherein the first microcontroller is configured to receive the answer from the user 
Regarding claim 4, Ruch and Lamotte discloses the first microcontroller is furthermore configured to transmit a movement command to the actuator; and wherein the second microcontroller is furthermore configured to activate an energy supply of the actuator (via the operating table 10 may recognize the paired operating state, e.g., the correspondence between the preset device address and the remote control address received from the pedal switch 50. As the operating table 10 and pedal switch 50 may thus be paired, the adjustment mechanism contained in the operating table 10 may execute the control command "BACK UPWARD" (S1), whereby the segment 20 of the patient support may be pivoted upward, see Para. 37-38 of Ruch and rejection of claim 2 above). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruch in view of Doering, and further in view of Sullivan (US 8,849,225).
Regarding claim 5, Ruch fails to disclose the control device queries data from the user interface microcontroller at regular time intervals.
Sullivan teaches a system that queries a receiver at regular intervals (col. 25, line 66 to col. 26, line 4).
From the teachings of Sullivan, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ruch and Doering to include the control device queries data from the user interface microcontroller at regular time intervals in order to ensure the control command from the user interface is not missed, thereby ensure proper operation.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruch in view of Doering, and further in view of Hughes (US 8,766,783).

Hughes teaches a communication bus to interconnect and control communications between system components (col. 14, lines 12-21).
From the teachings of Hughes, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ruch and Doering to include a bus system is provided between the control device and the user interface, which system is configured in such a manner that the data exchange between all elements of the control device and the user interface runs over the bus system in order to reliably send or receive data.
Claims 7 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruch and Doering, and further in view of Crawford (US 2007/0226536). 
Regarding claims 7 and 8-9, Ruch discloses the user interface is connected to an operating element (operating table 10, Para. 28); but fails to disclose the control device is connected via two separate communication channels to a control of the actuator; and wherein the energy supply for the actuator can be activated via a first communication channel, and movement commands can be transmitted to the actuator via a second communication channel.
Crawford teaches connections between different devices in a system can be done via separate communication channels (Interconnections involving auxiliary devices may include power-transmission wires 34 and data communication channels 36 which may be either wired or wireless, Para. 5).
From the teachings of Crawford, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ruch and Doering to include the control device is connected via two separate communication channels to a control of the actuator; and wherein the energy supply for the actuator can be activated via a first communication channel, and movement commands can be .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruch in view of Doering  and Crawford, and further in view of Nagafusa (US 5,280,282).
Regarding claim 10, Ruch and Crawford fails to disclose the operating element communicates with the user interface and wherein the user interface evaluates signals of the operating element and generates the first and the second signal from them.
Nagafusa teaches a remote control system configured to receive feedback from an actuator and provide control signals based on the feedback (col. 5, line 66 to col. 6, line 22).
From the teachings of Nagafusa, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ruch, Doering and Crawford to include the operating element communicates with the user interface and wherein the user interface evaluates signals of the operating element and generates the first and the second signal from them in order to actuate the operating element properly based on feedback received, thereby improve accuracy.
Claim 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruch, and further in view of Lamotte.
Regarding claims 11, 13, the combination of Ruch and Lamotte discloses the claimed invention as shown in the rejection of claims 1-3 above.
Regarding claim 14, Ruch discloses transmit a movement command to the actuator by the first microcontroller; and activate an energy supply of the actuator by the second microcontroller (via the operating table 10 may recognize the paired operating state, e.g., the correspondence between the preset device address and the remote control address received from the pedal switch 50. As the operating table 10 and pedal switch 50 may thus be paired, the adjustment mechanism contained in the .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruch in view of Lamotte, and further in view of Sullivan (US 8,849,225).
Regarding claim 15, Ruch fails to disclose the control device queries data from the user interface microcontroller at regular time intervals.
Sullivan teaches a system that queries a receiver at regular intervals (col. 25, line 66 to col. 26, line 4).
From the teachings of Sullivan, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ruch and Lamotte to include the control device queries data from the user interface microcontroller at regular time intervals in order to ensure the control command from the user interface is not missed, thereby ensure proper operation.
Allowable Subject Matter
Claims 16-18 and 20 allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0096701 teaches a method for controlling an operating table with a portable device by receiving an operating table activation command by way of the portable device's touch screen and transmitting an adjustment command consistent with the activation command wirelessly to an operating table for controlling the same in accordance with the adjustment command.
US 2003/0195644 teaches a portable medical equipment controller apparatus including a user input device. A processor is configured to determine if a predetermined distance from a base unit is exceeded, and to signal an alert if the predetermined distance from the base unit is exceeded.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/               Primary Examiner, Art Unit 2689